COLEMAN, J..
The application for a rehearing has been carefully examined and considered. We can not consent to the contention that the debt of complainant was created at the date of the mortgage, so as to relieve it from the operation of section 1810 of the Code. True, the debt was extended, and the extension no doubt, as has been frequently held, constituted a valuable consideration. But the statute (sec. 1810) is imperative, and declares that . . . “mortgages, or instruments in the nature of a mortgage of real *96property, to secure any debt created at tbe date thereof, are void as to purchasers for a valuable consideration, mortgagees and judgment-creditors, having no notice thereof, unless recorded within thirty days from their date”; and section 1811 provides, “that all other conveyances, mortgages” &c., “to secure any debts other than those specified in the preceding section” [debt created at the date thereof], are inoperative and void, as to purchasers for a valuable consideration, mortgagees and judgment creditors, without notice, unless the same have been recorded before the accrual of the right of such' purchasers, mortgagees, or judgment-creditors.” The evidence shows that complainants’ debt began in a loan of money, several months before the date or execution of the mortgage to secure it, and was not created at the date of the mortgage, but only extended at that time.
Complainant’s own contention is, and the evidence sustains him in this respect, that Jemison was a subsequent mortgagee; and if he had no notice of the existence of complainant’s mortgage, the prior mortgage not having been recorded in time, under section 1811 was inoperative against him. There is some foundation for the argument that Jemison had notice from Clisby of complainant’s prior mortgage, but the facts are not sufficient to overcome the positive proof to the contrary.
The rehearing must be denied.